
	
		I
		111th CONGRESS
		1st Session
		H. R. 4090
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Lewis of Georgia,
			 and Mr. Tiberi) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rate of the excise tax on investment income of private foundations, and for
		  other purposes.
	
	
		1.Modification of excise tax on
			 investment income of private foundations
			(a)In
			 generalSubsection (a) of section 4940 of the Internal Revenue
			 Code of 1986 is amended by inserting (1.32 percent in the case of
			 taxable years beginning before January 1, 2015) after 2
			 percent.
			(b)Temporary
			 elimination of reduced tax where foundation meets certain distribution
			 requirementsSubsection (e) of section 4940 of such Code is
			 amended by adding at the end the following new paragraph:
				
					(7)ApplicationParagraph (1) shall not apply for any
				taxable year beginning after December 31, 2009, and before January 1,
				2015.
					.
			(c)StudyNot
			 later than December 31, 2013, the Secretary of the Treasury shall conduct and
			 submit to the Congress a study which examines the effect of the change in the
			 rate of tax under section 4940 of the Internal Revenue Code of 1986 (as amended
			 by this section) has on the level of grantmaking by private foundations.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
